Title: To Thomas Jefferson from William R. Lee, 28 September 1801
From: Lee, William R.
To: Jefferson, Thomas


Sir
Marblehead Sept 28. 1801
Being informed that the Collectorship for the port of Salem & Beverly are to be changed—should that event take place I have to offer my self a candidate for that Office with a full conviction of my abilities to execute the duties in every respect
Conceiving it of the first importance your Excellency should be informed of the characters of those who apply for places of trust under your administration—I have requested the favour of Friends in this quarter to furnish you with information requisite
in addition to those I beg leave to refer you to the Honbl. Levi Lincoln Esqr. to whome I have the honour of being known—also Genl. Dearborn and Doctr Eustace for further information—with my most ardent wishes for you health & happiness, I have the honour to be with the highes Respect
Sir. Your Most Obd Servt
William R. Lee
